:3

L, §_t:`i §i‘;::T !-"'\
IN THE UNITED STATES DISTRICT COUR
FoR THE DISTRICT 0F MARYLANI§§Z BB£C i h §§ le z 1

PHYSICIAN SPECIALTY PHARMACY LLC * gilf‘w»": §
V- d * Civil Nof`;G;‘CB- 18- -§YE_DEPU.V
EPIC PHARMACY NETWORK, rNC, ' *
*****
MEMORANDUM and 0RI)`ER

 

Various pending motions have been renewed and discussed with counsel by conference
call. My rulings follow

The motion by Epic Pharmacy Network, Inc. (“Epic”) to strike the bond (ECF No. IS) will
be Denied. First, it is permissible for the bond to identify the court as the entity to which the surety
Hartford Fire Insurance Co. (“Hartford”) is bound. If the court determines that the defendant Epic
sustains damages as the result of the injunctive relief, and if the plaintiff Physician Specialty
Pharmacy, LLC (“PSP”) does not pay those damages, the court will direct that the amount of
damages (up to $600,000_00) will be paid by Hartford to Epic.

Second, the unsigned section of the bond papers filed as ECF No. 19 with the incorrect
reference to Pensacola County is of no significance, as the bond is signed by an authorized
representative of PSP (its attomey) and by Hartford’s attorney-in-fact, Daniel Ruggeri, as shown
by the separate and complete Power of Attorney authorizing him to act on behalf ofHartford. That
Power of Attorney refers to the specific bond number on the Injunction Bond and, like the bond,
identifies PSP as the principal and the court as the obligee.'l

Further, the piaintiff’s motion for leave to file a sur-reply (EC.F No_ 22) will be Granted.

 

‘ It rs clearly the same court (this one) that is referred to as “US District Court for the Dism`ct of Maryland” in the
Bond and‘ ‘District of Mary land Norther {sic] Division” in the Power of Attorney.

PSP is entitled to receive, pursuant to the TRO (ECF No. ll), the full amount of $600,000.00. The
purpose of the bond was to cover payment of an amount that Epic disputes it owes PSP. The bond
was not intended to cover payments made voluntarily, before the bond posted, presumably because
Epic believed PSP was entitled to its regular stream of payments after Epic had withheld the
disputed 5812,000.00. Epic now disputes that the $396,]07.02 payment was made voluntarily,
arguing that it was released to PSP as a result of an inadvertent oversight, but the court cannot pass
on that at this time_ The $396,107.02 is not to be credited against the bond amount The
$230,953.06 that Epic released to PSP on December 12, 2018, will, however, be credited towards
the bond amount

Accordingly, it is hereby Ordered that:

l. the motion to strike (ECF No. 18) is Denied',

2. the motion to file sur-reply (ECF No. 22) is Granted;

3. Epic shall release funds to PSP in the amount of $369,046.94 by close of business on

Monday, December 17, 2018', and

' 4. Epic shall promptly provide evidence to the court that the funds were released

p'l. /‘( /? UG '

ate ' Catherine C. Blake
United States Distn`ct Judge

